 
EXHIBIT 10.1



SEPARATION AND RELEASE AGREEMENT
 
THIS SEPARATION AND RELEASE AGREEMENT (the "Agreement") is entered into as of
July 16, 2010, by and between Medical Connections Holdings, Inc., a Florida
corporation (the “Company”) and Joseph Azzata ("Employee").
 
WITNESSETH:
 
WHEREAS, the Employee was employed by the Company to serve as the Chief
Executive of the Company pursuant to an employment agreement ("Employment
Agreement") dated November 12, 2009;
 
WHEREAS, the Company and the Employee have reached an agreement by which the
Employee will retire and resign from all officer, director and employee
positions that he holds with the Company and any subsidiaries or affiliated
entities of the Company ("Affiliated Companies") effective as of July 16, 2010
(“Resignation Date”) (the Company and the Affiliated Companies may sometimes be
collectively referred to as the "Companies");
 
NOW, THEREFORE, Employee, on the one hand, and the Company, on the other hand,
intending to be legally bound hereby and in consideration of the promises
contained herein, do hereby agree as follows:
 
1.           RESIGNATION. Employee agrees to resign (i) from his position as the
Chief Executive Officer of the Company and as a director of the Company and (ii)
from any other positions that he holds with the Company or any Affiliated
Companies effective as of the Resignation Date. The Employee acknowledges and
agrees that after the Resignation Date, he will not have the authority to
represent or bind the Company or any Affiliated Companies as an executive
officer, director or employee.
 
2.           TERMINATION OF EMPLOYMENT AGREEMENT AND RETURN OF SERIES B AND
SERIES C PREFERRED SHARES
 
2.1           Employee acknowledges and agrees that this Agreement shall serve
to terminate his Employment Agreement and this Agreement sets forth all of the
compensation payable to him effective as of the date of this Agreement. Employee
acknowledges and agrees that the Companies have paid him all wages and any other
compensation that is payable to him under his Employment Agreement, including
but not limited to all salary payments, bonuses, incentive compensation,
reimbursement for his business expenses and vacation pay, to which he is
entitled under the Employment Agreement or otherwise in connection with his
employment with the Company.
 
2.2           The Company and the Employee acknowledge the termination of the
Employment Agreement, except for the covenants and obligations set forth in
Sections 6, 7 and 11 of the Employment Agreement, which by their terms survive
the termination of the Employment Agreement and are incorporated herein by
reference. The Employee acknowledges and agrees that he will comply with the
obligations and covenants set forth in Sections 6, 7 and 11 ("Applicable
Provisions") of the Employment Agreement for the applicable time periods set
forth in the Employment Agreement. The Employee agrees that the Applicable
Provisions of the Employment Agreement are incorporated into this Agreement by
reference.
 

 
 

--------------------------------------------------------------------------------

 

 
2.3           The Employee agrees to return to the Company the 500,000 shares of
the Company's Series B Preferred Stock and the 230,000 shares of the Company's
Series C Preferred Stock which are beneficially owned (as defined in the
Exchange Act of 1934, as amended) by the Employee. The Employee acknowledges
that the 500,000 shares of the Company's Series B Preferred Stock and the
230,000 shares of the Company's Series C Preferred Stock were never physically
issued to him and that the return of the Series B Preferred Stock and Series C
Preferred Stock shall be deemed to be effective as of the date of this
Agreement.
 
3.           WAIVER AND RELEASE.
 
3.1           Employee (on behalf of himself and any other person who may be
entitled to make a claim or demand on his behalf or through him, including but
not limited to his heirs, successors, and assigns) agrees to waive, abandon,
relinquish, release, acquit and forever discharge the Companies and each and all
of their respective successors, assigns, insurers, present and former officers,
directors, shareholders, agents and employees, including in their official and
individual capacities (collectively referred to as "Released Parties") from any
and all claims, demands, debts, damages of all types, and expenses of any nature
whatsoever, both known and unknown, arising out of or in any manner connected
with the Employee's employment by the Companies, including the cessation
thereof, or otherwise, including but not limited to any claims under any local,
state, and federal law and including, but not limited to, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Employee
Retirement and Income Security Act, the Family and Medical Leave Act, the Civil
Rights Act of 1991, all federal and state "whistleblower" statutes, the
Americans With Disabilities Act, the Equal Pay Act, the Fair Labor Standards
Act, the Consolidated Omnibus Budget Reconciliation Act, all claims with regard
to compensation, wages, salary, accrued leave, vacation, bonuses, commissions,
or any other form of benefits attributable to Employee's employment by the
Companies, back pay, front pay, and all other claims, demands, actions or causes
of action including under theories of contract or tort (including defamation,
assault, infliction of emotional distress), fraud, and all other laws and causes
of action, including and any allegations or claims for costs, attorneys' fees or
other expenses. Employee waives these rights and claims, and also agrees not to
institute, or have instituted by anyone, a lawsuit against any or all of the
Released Parties based on any such claims or rights, except in the event that
the Company breaches this Agreement or where Employee challenges the validity of
this Agreement under the Older Workers Benefit Protection Act. Employee also
agrees not to participate, cooperate or assist in any manner, whether as a
witness, expert, consultant or otherwise, in any lawsuit, complaint, charge or
other proceeding involving any of the Released Parties as a party unless
requested to do so by the Company for the Company’s benefit, or unless compelled
by subpoena or court order. Employee does not waive or release any rights or
claims which may arise after the effective date of this Agreement.
 
3.2           Execution of this Agreement does not constitute an admission by
any Released Party of any violation of any civil rights or other employment
discrimination statute, or any other legal statute, provision, regulation,
ordinance, order or action under common law. Rather, this Agreement expresses
the intention of the parties to resolve all possible issues and other claims
related to or arising out of Employee's employment by the Companies without the
time and expense of litigation.
 

 
2

--------------------------------------------------------------------------------

 

 
3.3           In executing this Agreement, Employee hereby represents that he
has been afforded a reasonable opportunity of not less than 21 days to consider
this Agreement; that he has completely and carefully read this Agreement; that
he has been advised by the Company to consult with an attorney of his own choice
prior to executing this Agreement; and that he has so consulted to his
satisfaction. Employee understands that he may revoke this Agreement, once
signed, by sending written notice of revocation to: Anthony Nicolosi, President,
Medical Connections Holdings, Inc., within 7 days of his execution of this
Agreement. This Agreement will otherwise become effective on the eighth day
after its execution by Employee. Employee acknowledges that he has carefully
read and understands this Agreement and agrees that the Company has no made any
representations other than those contained herein. Employee also acknowledges
that he enters into this Agreement voluntarily, without any pressure or
coercion, and with full knowledge of its significance, and that it constitutes a
full and absolute settlement and bar as to any and all claims he had, has, or
may have against the Company and the Released Parties.
 


3.4           Employee agrees that he will keep confidential all information
regarding the Companies, their business operations and this Agreement, whether
currently known or hereafter acquired, including, but not limited to,
information about potential acquisitions, business strategy, current and former
clients, current and former employees and will not disclose such information to
anyone unless (i) such information is published and becomes public knowledge
(other than through or by Employee on his behalf), (ii) such information is
required by legal process in a formal legal proceeding or (iii) to the extent
necessary to report income to the appropriate taxing authorities. The provisions
of this paragraph are in addition to, and not in lieu of, any other obligations
of confidentiality entered into by and between Employee and the Companies.
 
4.           GENERAL PROVISIONS.
 
4.1           This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida, applicable to contracts executed and to
be wholly performed within such State, and any dispute concerning the
interpretation, application, or enforcement of this Agreement shall be heard BY
A JUDGE AND NOT A JURY within the state or federal court in the State of Florida
having proper jurisdiction. The parties agree that the prevailing party in any
such action (other than a proceeding to challenge the validity of this Agreement
under the Older Workers Benefit Protection Act) shall be awarded reasonable
attorneys fees and costs.
 
4.2           Each party hereby acknowledges that the other will be irreparably
damaged and that the other party will have no adequate remedy at law in the
event of any actual or threatened violation of the terms of this Agreement. Each
party therefore hereby agrees that the other party shall be entitled to a decree
or order by any court of competent jurisdiction enjoining such threatened or
actual violation of any of such covenant, without the necessity of having to
post a bond or the furnishing of security of any kind. Enforcement of any remedy
under this subsection shall not reduce or adversely affect any other remedy
which may be available to the parties hereto in law or in equity, and nothing
herein shall prevent a party hereto from seeking injunctive or other relief,
including without limitation monetary damages, in connection with an alleged
breach of the terms of this Agreement.
 

 
3

--------------------------------------------------------------------------------

 

 
4.3           The Company and Employee intend this Agreement to be legally
binding upon and inure to the benefit of each of them and their respective
heirs, administrators, executors, successors and assigns. The rights of the
Company under this Agreement may, without the consent of Employee, be assigned
by the Company to any person, firm, corporation, or other business entity which
at any time, whether by purchase, merger, or otherwise, directly or indirectly,
acquires all or substantially all of the stock or assets of any of the Company
and the terms of this Agreement (including the restrictive covenants) may be
enforced against Employee by such assignee.
 
4.4           The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation. Should any provision of this
Agreement be declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, other than the waiver and
release provisions contained in section 3, such provision shall immediately
become null and void, leaving the remainder of the Agreement in full force and
effect.
 
4.5           This Agreement constitutes the entire agreement and understanding
between Employee and the Company with respect to the matters set forth herein
and all other understandings, written or oral, are superseded. This Agreement
may not be amended except in a writing executed by all parties. This Agreement
may be executed in any number of counterparts with the same effect as if each
party hereto had signed the same document. All counterparts shall be construed
together and shall constitute one agreement. The parties agree that the delivery
of facsimile counterparts followed by the conveyance of originally signed
documents shall be sufficient to evidence the parties intent for the
ratification of this document.
 
[Signature Page Follows]
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the aforesaid parties have hereunto set their hands and
seals as of the day below written.
 


 
COMPANY:
 
MEDICAL CONNECTIONS HOLDINGS, INC.
 
By: /s/ Brian R. Neill
Name: Brian R. Neill
Title: Chief Financial Officer


EMPLOYEE




/s/ Joseph Azzata
Joseph Azzata

5